Christianson, Ch. J.
(concurring specially). I concur in an af-firmance of tbe judgment. I am inclined to agree with Mr. Justice BobiNsoN that under the facts in this case tbe description was sufficient. But in any event there was evidence tending to show, and tbe trial court expressly found, that tbe judgment creditor at all times bad actual knowledge of the existence of the mortgage upon tbe premises. This would of course render tbe lien of tbe judgment subordinate to tbe lien of tbe mortgage.